Citation Nr: 0616616	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  05-02 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to Muscle Group XVII of the left hip, currently 
evaluated as 40 percent disabling.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a disability of the 
lumbar spine, to include degenerative disc disease and 
degenerative joint disease.

4.  Entitlement to service connection for a disability of the 
left sacroiliac joint with outward rotation of the left foot.

5.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to June 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for a 
disability of the lumbar spine, to include degenerative disc 
disease and degenerative joint disease; entitlement to 
service connection for a disability of the left sacroiliac 
joint with outward rotation of the left foot; and entitlement 
to service connection for a right foot disability will be 
addressed in the REMAND portion of this document.


FINDINGS OF FACT

1.  The veteran has severe muscle disability of Muscle Group 
XVII of the left hip.

2.  The veteran does not have a current right knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, but no 
higher, for residuals of a gunshot wound to Muscle Group XVII 
of the left hip have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5317 (2005).

2.  Service connection is not warranted for a right knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
A letter from the RO in March 2003 provided notice regarding 
what information and evidence was needed to substantiate the 
veteran's claims, what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
See 38 C.F.R. § 3.159(b) (2005).  Thereafter, in a May 2003 
rating decision, the veteran's claims were denied.

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
award of benefits or a disability rating upon the grant of 
service connection for his right knee disability.  Even 
though the notice was inadequate regarding these elements, 
there is no prejudice to the veteran in issuing a final 
decision because the veteran's claim for service connection 
is being denied, and the issues of an effective date for the 
grant of service connection and a disability rating for the 
right knee are moot.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records identified by the veteran have been obtained.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the claimed disabilities) records exist that have not 
been obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided VA examinations in March 2003 and September 
2004.



The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.

In May 2006 the Board granted the veteran's representative's 
May 2006 motion to advance this case on the docket.  
38 C.F.R. § 20.900(c) (2005).  

Analysis
1.  Increased rating for muscle disability
The veteran's service-connected residuals of a gunshot wound 
to Muscle Group XVII of the left hip are evaluated as 40 
percent disabling for a moderately severe muscle disability.  
Under Diagnostic Codes 5317 for this muscle group, severe 
muscle disability would warrant a 50 percent disability 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5317 (2005).

The type of injury associated with a moderately severe muscle 
disability is described as being from through-and-through or 
deep penetrating wounds by a small high-velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  History should include prolonged hospitalization 
in service for treatment of the wound and consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side demonstrate 
positive evidence of impairment.  Palpation of the muscles 
shows loss of deep fascia or of muscle substance or soft 
flabby muscles in the wound area, with moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles as compared with the sound side.  38 C.F.R. § 
4.56(d)(3) (2005).



The type of injury associated with a severe disability of 
muscles includes a through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaint should include 
cardinal signs and symptoms of muscle disability (loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement) 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings show ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
track of the missile.  Tests of strength, endurance, or 
coordination movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  Palpation of the muscles shows loss of deep fascia 
or of muscle substance or soft flabby muscles in the wound 
area.  Other signs of severe muscle disability include x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing muscle group, 
atrophy of muscle groups not in the tract of the missile, 
induration or atrophy of an entire muscle following simple 
piercing by a projectile, and adhesion of a scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  38 C.F.R. § 4.56(d)(4) (2005).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2005).

The veteran's service medical records show that in September 
1950 the veteran suffered a penetrating gunshot wound to the 
left hip with an open comminuted fracture of the ilium.  
There was extensive debridement of exposed bone and of a 
large area of soft tissue, and the veteran was treated with 
antibiotics.  The veteran was hospitalized for approximately 
seven months.  At the time of the veteran's separation from 
service in June 1954, the veteran had no limitation of motion 
of his left hip.  The injury was asymptomatic, although a 
portion of the veteran's left ilium was absent.  Current 
findings include x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  Examination of the veteran in March 
2003 and September 2004 showed no evidence of muscle atrophy.  
Manual muscle strength was normal.  The veteran had equal 
ranges of motion for each hip.  Repetitive range of motion 
showed no changes.  Palpation of the left ilium and iliac 
crest in September 2004 was rather irregular on the superior, 
anterolateral aspect with old healed scars.  The scars were 
nontender with no drainage noted.  There was mild flattening 
of the musculature on the anterolateral aspect of the ilium 
without any obvious weakness in abduction or flexion of the 
hip.  Muscle strength for abduction and flexion of both hips 
was equal and normal.

The gunshot wound inflicted upon the veteran was clearly 
serious.  The veteran's original injury is consistent with 
one that would be expected to result in severe muscle 
disability.  The veteran does not meet all of the criteria 
for a severe muscle disability; however, as described above, 
the veteran does meet some of the criteria for severe muscle 
disability, including x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.  Resolving any doubt in 
favor of the veteran, the Board finds that the veteran's 
service-connected disability more nearly approximates the 
criteria for a 50 percent disability rating for a severe 
injury to Muscle Group XVII than the criteria for a lower 
rating.  In reaching this conclusion, the Board has 
considered the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  The Board has carefully considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Given that the veteran has shown 
good ranges of motion and strength in his left hip, the Board 
finds that a 50 percent disability rating considers the 
veteran's functional loss, pain, and weakness resulting from 
his gunshot wound to Muscle Group XVII of the left hip.

The preponderance of the evidence is against a disability 
rating greater than 50 percent.  There is no higher 
disability rating available under Diagnostic Code 5317.  In 
exceptional cases where a schedular evaluation is found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).

The schedular evaluations for the disabilities in this case 
are not inadequate.  As noted, the veteran's disability does 
not even satisfy all of the manifestations to warrant a 50 
percent disability rating.  Further, there is no evidence 
that the veteran's service-connected disability has required 
frequent periods of hospitalization or caused marked 
interference with his employment as a mechanical engineer 
prior to his retirement.  38 C.F.R. § 3.321(b)(1) (2005).

Given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

2.  Service connection for right knee disability
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  In addition, 
under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
veteran is service-connected for residuals of a gunshot wound 
to Muscle Group XVII of the left thigh.

There is no evidence that the veteran has a current right 
knee disability.  At a March 2003 VA joints examination, the 
examiner noted slight tenderness over the medial femoral 
condyle but found no evidence of disease in the right knee.  
There was no instability of the right knee.  X-ray 
examination of the right knee showed no narrowing of the 
articular cartilage, fracture, dislocation, osteophyte 
formation, or loose bodies.  The veteran had full extension 
of the knee and was able to flex his right knee to 140 
degrees.  He had no quadriceps atrophy, patellar instability, 
retropatellar crepitation, or effusion.  The collateral and 
cruciate ligaments were stable to varus and valgus stress in 
extension and 30 degrees of flexion.  Anterior and posterior 
drawer tests and Lachman's test were negative.  There were no 
popliteal masses or tenderness.  This lack of a medical 
diagnosis demonstrating a current right knee disability 
weighs against the veteran's claim of service connection.  

At that examination, the veteran complained of mild pain in 
his right knee.  The veteran asserts essentially that an 
alteration in his gait due to his service-connected 
disability has resulted in a right knee disability manifested 
by right knee pain.  Nevertheless, a veteran's statements as 
to subjective symptomatology alone, without medical evidence 
of an underlying impairment capable of causing the symptom 
alleged, generally cannot constitute evidence of the 
existence of a current disability for VA service connection 
purposes.  See Hayes v. Brown, 9 Vet. App. 67, 72 (1996) 
(holding that, although a lay person can certainly provide an 
account of symptoms he experiences, a lay person is not 
competent to provide a medical diagnosis).

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); 
see 38 U.S.C.A. § 1110 (West 2002).  In this case, the 
preponderance of the evidence shows that the veteran does not 
have a right 


knee disability.  Accordingly, because the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a right knee disability, the claim 
must be denied.


ORDER

Entitlement to a disability rating of 50 percent, but no 
higher, for the veteran's service-connected residuals of a 
gunshot wound to Muscle Group XVII of the left hip is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

Entitlement to service connection for a right knee disability 
is denied.


REMAND

Regarding the veteran's claim of entitlement service 
connection for a disability of the lumbar spine, to include 
degenerative disc disease and degenerative joint disease, the 
report of a March 2003 VA joints examination includes a nexus 
opinion regarding the veteran's degenerative disc disease of 
the lumbar spine but not one regarding the veteran's 
degenerative joint disease of the lumbar spine.  An 
additional medical opinion must be obtained.

Regarding the veteran's claims of entitlement to service 
connection for a disability of the left sacroiliac joint with 
outward rotation of the left foot and entitlement to service 
connection for a right foot disability, which were denied by 
the RO in an October 2004 rating decision, the veteran has 
filed a timely notice of disagreement with that decision.  
(The RO interpreted the veteran's December 2004 notice of 
disagreement as a withdrawal of the claims.  The language 
used by the veteran is confusing; nevertheless, the veteran's 
apparent intention was to disagree with the October 2004 
decision rather than to withdraw the claims.)  The RO has not 
issued 


a statement of the case (SOC) that addresses these issues.  
Where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently 
issued a SOC addressing the issue, the Board should remand 
the issue to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Provide a VA spine examination by a 
physician to the veteran in order to 
assist in determining whether the veteran 
is entitled to service connection for his 
degenerative joint disease and 
degenerative disc disease of the lumbar 
spine.

The claims folder, including the 
veteran's service medical records 
(including records related to the 
veteran's gunshot wound injury in 
September 1950, a February 1954 treatment 
record, and the report of the veteran's 
June 1954 separation examination); 
reports of VA examinations of the veteran 
in October 1954, March 2003, and 
September 2004; records of VA treatment 
of the veteran treatment of the veteran 
in January 1976 and April 1976; and 
records of private medical treatment of 
the veteran in April 1964, October 1964, 
February 1967, October 1967, May 1979, 
April 1996, May 2000, November 2003, and 
January 2004, must be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.  
(The veteran's service medical records 
are contained in a brown envelope within 
the veteran's claims file.)

All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner is requested to opine 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's lumbar spine 
disability, to include degenerative joint 
disease and degenerative disc disease, 
was initially manifested during active 
service or otherwise originated during 
active service.  (The veteran served on 
active duty from June 1949 to June 1954.)  
A complete rationale should be provided 
for any opinion expressed.

The examiner is also requested to opine 
whether the veteran's lumbar spine 
disability, to include degenerative joint 
disease and degenerative disc disease, is 
"at least as likely as not" (likelihood 
of 50%) caused by or aggravated by the 
veteran's service-connected residuals of 
a gunshot wound to Muscle Group XVII of 
the left hip.  A complete rationale 
should be provided for any opinion 
expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.



2.  With regard to the veteran's claim of 
entitlement to service connection for a 
disability of the lumbar spine, to 
include degenerative disc disease and 
degenerative joint disease, after the 
development requested above has been 
completed to the extent possible, review 
the record.  If the benefit sought on 
appeal remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the veteran and his representative and 
give them the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

3.  Furnish a statement of the case (SOC) 
regarding the issues of entitlement to 
service connection for a disability of 
the left sacroiliac joint with outward 
rotation of the left foot and entitlement 
to service connection for a right foot 
disability, to the veteran and his 
representative and give them the 
opportunity to respond thereto.

If either claim remains denied, notify 
the veteran and his representative of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue.

If, and only if, a timely and adequate 
substantive appeal is received, the 
claim(s) should then be returned to the 
Board for further review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


